Title: Thomas Jefferson to Joseph C. Cabell, 15 January 1818
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Monticello
Jan. 15. 18.
                    
                    The messenger who carried mine of yesterday brought me in return your’s of the 5th. I shall be anxious to hear from you after our report of the 6th shall have been laid before the legislature, & to learn what impression it makes. because that shews how near we are to the accomplishment of a good College, one that cannot but be thought of some value to the state, and the urgency of their enabling us to compleat it. 50,000.D would give us the other two professorships which would compleat it: but unless we can get 25,000 at least to give us a Mathematical profess, professor, we shall begin very inauspiciously. if even this is refused, perhaps the statement in our report developing the public (& not local) character of our institution, may give a spur to subscriptions in counties appearing as yet indifferent to it. the members of the legislature might aid us in that way.   our subscriptions being annual only, & half the money at least being necessary the ensuing summer, we must get you to enquire which of the banks will advance us from 10. to 20,000.D. thro’ the course of the summer & on what terms. this is absolutely necessary to be known, before we venture on contracts.—I wrote my letter of yesterday in such haste that I had not time to read it over before dispatching it for the mail. on reading afterwards the polygraph copy retained, I observed in the antepenultimate line an error of one word for another, to wit, ‘blessings’ of the young instead of ‘thanks’ of the young, which be so good as to correct, and to accept assurances of my friendship & respect.
                    Th: Jefferson
                